 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is entered into July 5, 2016
by and between Lilis Energy, Inc. (the “Company”) and Michael Pawelek
(“Executive”). Executive and the Company are each referred to individually as a
“Party” and collectively as the “Parties.”

 

WHEREAS, Executive and Brushy Resources, Inc., f.k.a. Starboard Resources, Inc.,
(“Brushy”) are parties to the Amended and Restated Executive Employment
Agreement, dated August 2014 (the “Prior Employment Agreement”).

 

WHEREAS, the Company and Brushy have entered into an Agreement and Plan of
Merger, dated as of December 29, 2015, and certain related agreements, whereby
Brushy will become a wholly-owned subsidiary of the Company (the “Merger”).

 

WHEREAS, in connection with, and contingent upon the consummation of, the
Merger, the Parties desire to enter into this Agreement setting forth the terms
of the employment relationship between the Parties, commencing upon the
effective date of the consummation of the Merger (the “Effective Date”).

 

WHEREAS, this Agreement shall replace the Prior Employment Agreement in its
entirety.

 

WHEREAS, as consideration for the Executive entering into this Agreement and
foregoing the vested and accrued benefits under the Prior Employment Agreement,
the Parties are also entering into as of even date herewith an incentive stock
option agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.           Employment. Executive’s employment with the Company is subject to
the terms set forth herein.

 

2.           Term. Subject to the remaining terms of this Section 2, this
Agreement shall be for an initial term that begins on the Effective Date and
continues in effect through December 31, 2017 (the “Initial Term”) and, unless
terminated sooner as herein provided, shall continue on a year-to-year basis
after the Initial Term (each year, a “Renewal Term,” and each Renewal Term
together with the Initial Term, the “Term”). If either Party elects not to renew
this Agreement for a Renewal Term, such Party must give a written Notice of
Termination to the other Party at least 180 days before the expiration of the
then-current Initial Term or Renewal Term, as applicable. In the event that one
Party provides the other with a Notice of Termination pursuant to this
Section 2, no further automatic extensions shall occur and this Agreement shall
terminate at the end of the then-existing Initial Term or Renewal Term, as
applicable, and such Termination shall not result in any entitlement to
compensation pursuant to Section 6 or otherwise.

 

3.           Position. During the Term, Executive shall be employed as and hold
the title of President of the Company, with such duties and responsibilities
that are customary in that position for public companies. As President of the
Company, Executive shall report directly to the Chief Executive Officer of the
Company and the Board.

 

4.           Scope of Services. During the Term, Executive shall devote
substantially all of Executive’s business time, energy and best efforts to carry
out Executive’s responsibilities with respect to the business and affairs of the
Company and its affiliates. In addition, the Parties acknowledge that Executive
may (i) engage in and manage Executive’s passive personal investments, (ii)
engage in charitable and civic activities and (iii) engage in such other
activities that the Parties mutually agree to; provided, however, that such
activities shall be permitted so long as such activities do not conflict with
the business and affairs of the Company or interfere with the performance of
Executive’s duties hereunder.

 

 1 

 

 

5.           Compensation and Benefits. In each case during the Term:

 

5.1           Base Salary. The Company shall pay, or cause to be paid, to
Executive a base salary (the “Base Salary”) as established by or pursuant to
authority granted by the Board. Executive’s initial Base Salary shall be
$307,000 per year. The Base Salary shall be reviewed annually by or pursuant to
authority granted by the Board in connection with its annual review of executive
compensation to determine if such Base Salary should be increased (but not
decreased) for the following year in recognition of services to the Company. The
Base Salary shall be payable at such intervals in conformity with the Company’s
prevailing practice as such practice shall be established or modified from time
to time.

 

5.2           Cash Incentive Bonus. Executive shall receive a lump-sum cash
payment if and to the extent that during the period between the Effective Date
and the one-year anniversary of the Effective Date (the “Measurement Period”),
any of the following conditions set forth in Section 5.2.1 are satisfied,
provided that, in addition, at least one of the conditions set forth in Section
5.2.2 is also satisfied (the “Incentive Bonus”), in each case as determined by
the Board in its sole discretion, to be paid within 30 days after achievement of
such conditions:

 

5.2.1

 

(a)          Executive shall be granted a bonus equal to 50% of Base Salary in
the event that, during the Measurement Period, the Company has determined that
its annualized gross production average for a consecutive 90-day period is equal
to or exceeds 1,500 barrels of oil equivalent (“BOE”) per day;

 

(b)          without duplication of the amount described in the preceding clause
(a), Executive shall be granted a bonus equal to 100% of Base Salary in the
event that, during the Measurement Period, the Company has determined that its
annualized gross production average for a consecutive 90-day period is equal to
or exceeds 2,000 BOE per day;

 

(c)          without duplication of the amounts described in the preceding
clauses (a) and (b), Executive shall be granted a bonus equal to 200% of Base
Salary in the event that, during the Measurement Period, the Company has
determined that its annualized gross production average for a consecutive 90-day
period is equal to or exceeds 3,000 BOE per day;

 

(d)          without duplication of the amounts described in the preceding
clauses (a), (b) and (c), Executive shall be granted a bonus equal to 300% of
Base Salary in the event that, during the Measurement Period, the Company has
determined that its annualized gross production average for a consecutive 90-day
period is equal to or exceeds 4,000 BOE per day;

 

(e)          without duplication of the amounts described in the preceding
clauses (a), (b), (c) and (d), Executive shall be granted a bonus equal to 400%
of Base Salary in the event that, during the Measurement Period, the Company has
determined that its annualized gross production average for a consecutive 90-day
period is equal to or exceeds 5,000 BOE per day; and

 

(f)          without duplication of the amounts described in the preceding
clauses (a), (b), (c), (d) and (e), Executive shall be granted a bonus equal to
500% of Base Salary in the event that, during the Measurement Period, the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 6,000 BOE per day.

 

 2 

 

 

5.2.2

 

(a)          The Company’s common stock maintains a 10-consecutive-day volume
weighted average price of:

 

(1)         $2.30 per Share upon 1,500 BOE per day;

 

(2)         $3.00 per Share upon 2,000 BOE per day;

 

(3)         $4.50 per Share upon 3,000 BOE per day;

 

(4)         $6.00 per Share upon 4,000 BOE per day;

 

(5)         $7.50 per Share upon 5,000 BOE per day; or

 

(6)         $9.00 per Share upon 6,000 BOE per day.

 

(b)          The Company maintains an aggregate debt to earnings before
interest, taxes, depreciation, depletion, amortization and exploration expenses
(“EBITDAX”) ratio of 4.5 to 1. EBITDAX shall be calculated by multiplying the
Company’s 90-day EBITDAX during the applicable period set forth in Section 5.2.1
by 4.

 

(c)          The Company maintains cash on hand (or equivalents) and/or
availability of 10 times (i) the Incentive Bonus payable to Executive plus (ii)
any substantially similar incentive bonuses payable to any other service
providers of the Company.

 

5.3           Annual Bonuses; Additional Compensation. Without limitation of
Section 5.2, Executive shall be eligible to receive bonuses and awards of equity
and non-equity compensation and to participate in annual and long-term
compensation plans of the Company in accordance with any plan or decision that
the Board, or any committee or other person authorized by the Board, may in its
sole discretion determine from time to time. The target annual bonus for
Executive shall be determined by the Board in its sole discretion.

 

5.4           Welfare and Benefit Plans. (i) Executive shall be entitled to
participate in all savings and retirement plans, practices, policies and
programs of the Company and (ii) Executive and Executive’s family, as the case
may be, shall be eligible to participate in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company (including, to the extent provided, medical, prescription, dental,
vision, disability, life, accidental death and travel accident insurance plans
and programs) (all such plans, practices, policies and programs, the “Plans”),
in each case pursuant to all terms and conditions of the Plans. Except as
provided herein, the Company shall not be required to establish or continue the
Plans or take any action to cause Executive to be eligible for any Plans on a
basis more favorable than that applicable to its other executive-level employees
generally.

 

5.5           Reimbursement. The Company shall reimburse Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by Executive relating to the business
or affairs of the Company or the performance of Executive’s duties hereunder,
including reasonable expenses with respect to mileage, entertainment, travel and
similar items, dues for membership in professional organizations, and similar
professional development expenses, provided that the incurring of such expenses
shall have been approved in accordance with the Company’s regular reimbursement
procedures and practices in effect from time to time.

 

 3 

 

 

5.6          Vacation. In addition to statutory holidays, Executive shall be
entitled to no less than 20 days of paid vacation each calendar year during the
Term. Vacation shall accrue pursuant to the Company’s vacation accrual policy
applicable to all employees of the Company, provided that no more than 20
vacation days may be carried over from one calendar year to a subsequent
calendar year.

 

5.7          Reservation of Rights. The Company reserves the right to modify,
suspend or discontinue any and all of its employee benefit plans, practices,
policies and programs at any time in its sole discretion without recourse by
Executive so long as such changes are similarly applicable to executive
employees at a similar level.

 

6.           Payments upon Termination.

 

6.1          Accrued but Unpaid Salary and Bonus. In the event of a Termination
for any reason during the Term, the Company shall pay to Executive (or, in the
event of Executive’s death, to Executive’s estate or named beneficiary) (a) any
Base Salary, vacation pay and expense reimbursements that are accrued but unpaid
as of the date of Termination and (b) (except upon a Termination by the Company
for Cause) any earned but unpaid bonus for any prior or current year.

 

6.2          Severance.

 

(a)          Upon an Involuntary Termination during the Term and either prior to
a Change in Control or more than one year following a Change in Control,
contingent upon Executive’s execution, delivery and non-revocation of a release
in form and substance satisfactory to the Company and consistent with the
Company’s standard release agreement, which contains a full release of all
claims against the Company and certain other provisions, including a
reaffirmation of the covenants in Section 12 and Section 13 (the “Release
Agreement”), Executive shall be entitled to (1) a lump sum severance payment in
an amount equal to 12 months of Base Salary in effect immediately prior to the
date of Termination and (2) a lump sum payment equal to 12 months of COBRA
premiums based on the terms of Company’s group health plan and Executive’s
coverage under such plan as of the date of Termination (regardless of any COBRA
election actually made by Executive or the actual COBRA coverage period under
the Company’s group health plan).

 

(b)          Upon an Involuntary Termination during the Term and within one year
following a Change in Control, contingent upon Executive’s execution, delivery
and non-revocation of the Release Agreement, Executive shall be entitled to (1)
a lump sum severance payment in an amount equal to 24 months of Base Salary in
effect immediately prior to the date of Termination and (2) a lump sum payment
equal to 24 months of COBRA premiums based on the terms of Company’s group
health plan and Executive’s coverage under such plan as of the date of
Termination (regardless of any COBRA election actually made by Executive or the
actual COBRA coverage period under the Company’s group health plan).

 

(c)          Upon a Termination due to Disability during the Term, contingent
upon Executive’s execution, delivery and non-revocation of the Release
Agreement, Executive shall be entitled to a lump sum payment equal to six months
of COBRA premiums based on the terms of the Company’s group health plan and
Executive’s coverage under such plan as of the date of Termination (regardless
of any COBRA election actually made by Executive or the actual COBRA coverage
period under the Company’s group health plan).

 

(d)          The Company’s obligations under this Section 6.2 are subject to the
requirements and time periods set forth in this Section 6.2 and in the Release
Agreement. Prior to receiving the payments described in this Section 6.2,
Executive shall execute the Release Agreement on or before the date 21 days (or
such longer period to the extent required by law) after the date of Termination.
If Executive fails to timely execute and remit the Release Agreement, Executive
waives any right to the payments provided under this Section 6.2. Payments under
this Section 6.2 shall be made within fifteen 15 days of Executive’s execution
and delivery of the Release Agreement, provided that Executive does not revoke
the Release Agreement.

 

 4 

 

 

(e)          Executive’s rights following a Termination under the terms of any
Plan, whether tax-qualified or not, which are not specifically addressed in this
Agreement, shall be subject to the terms of such Plan, and this Agreement shall
have no effect upon such terms except as specifically provided herein.

 

(f)          Except as specifically provided under Section 6.1 and Section 6.2,
the Company shall have no further obligations to Executive under this Agreement
following a Termination. Without limitation of the foregoing, Executive shall
not be entitled to any severance benefits under this Agreement in the event of a
Termination other than an Involuntary Termination (except as provided in
Section 6.1). The foregoing shall not limit any of Executive’s rights with
regard to any rights to indemnification, advancement or payment of legal fees
and costs, and coverage under directors and officers liability insurance.

 

(g)          Notwithstanding anything in this Agreement to the contrary, the
Company shall have the right to terminate all payments and benefits owing to
Executive pursuant to Section 6.2 upon the Company’s discovery of any material
breach by Executive of Executive’s obligations under the Release Agreement or
Section 12 or Section 13.

 

7.           Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows:

 

7.1          “Cause” means a determination by the Board that Executive has:

 

(a)          in the performance of Executive’s duties with respect to the
Company or any of its affiliates, engaged in reckless or willful misconduct or
has violated the law, provided that no act or failure to act shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company;

 

(b)          refused without proper legal reason to perform Executive’s duties
and responsibilities to the Company or any of its affiliates, which continues
after notice from the Company to perform such duties and responsibilities (for
the purposes of this clause, the phrase “proper legal reason” shall include
Executive’s delivery of a Notice of Termination for Good Reason where the
assertion by Executive of Termination for Good Reason is for an event that
constitutes Good Reason under the terms of this Agreement);

 

(c)          willfully and materially breached any material provision of this
Agreement;

 

(d)          committed an act of fraud, embezzlement or breach of a fiduciary
duty to the Company or an affiliate of the Company (including the unauthorized
disclosure of material confidential or proprietary information of the Company or
an affiliate of the Company);

 

(e)          been convicted of (or pleaded no contest to) a felony (other than a
crime involving the operation of a motor vehicle not involving a serious injury
or death to an individual); or

 

(f)          entered into a cease and desist order with the U.S. Securities and
Exchange Commission alleging violation of U.S. or foreign securities laws.

 

Executive shall have 30 days from the date on which Executive receives the
Company’s Notice of Termination for Cause under clause (a), (b) or (c) above to
remedy any such occurrence otherwise constituting Cause under such clause.

 

In connection with a determination of Cause, a majority of the Board shall make
such determination at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board).

 

 5 

 

 

A Termination for Cause shall be deemed to include a determination by the Board
following a Termination that circumstances existing prior to the Termination
would have entitled the Company to have terminated Executive’s service for
Cause.

 

All rights Executive has or may have under this Agreement shall be suspended
automatically during the pendency of any investigation by the Board, or during
any negotiations between the Board and Executive, regarding any actual or
alleged act or omission by Executive of the type described in this definition of
Cause.

 

7.2          “Change in Control” has the meaning given to such term in the Lilis
Energy, Inc. 2016 Omnibus Incentive Plan.

 

7.3          “Disability” means, if, during the Term, Executive is unable to
perform substantially and continuously the duties assigned to him due to a
disability (as such term is defined or used for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period).

 

7.4          “Good Reason” means the occurrence of any of the following events
without Executive’s consent:

 

(a)          a material diminution in Executive’s Base Salary; or

 

(b)          a material diminution in Executive’s authority, duties or
responsibilities as an officer, or the Board fails to re-nominate Executive for
election to the Board if Executive is a Board member as of the Effective Date or
becomes a Board member thereafter;

 

(c)          the relocation of Executive’s principal place of employment by more
than 25 miles from the location of Executive’s principal place of employment as
of the Effective Date; or

 

(d)          a material breach by the Company of a material provision of this
Agreement.

 

Notwithstanding the foregoing provisions of this Section 7.4 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
Termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (1) Executive provides written notice to the Company
of such condition within 45 days of Executive gaining knowledge of the initial
existence of the condition, (2) the condition specified in the notice remains
uncured for 30 days after receipt of the notice by the Company and (3) the date
of Termination occurs within 30 days after the expiration of the cure period set
forth in (2) immediately above.

 

7.5          “Involuntary Termination” means a Termination by the Company
without Cause or by Executive for Good Reason.

 

7.6          “Notice of Termination” means a written notice delivered by either
Party to the other Party indicating the specific Termination provision in this
Agreement relied upon for Termination and the date of Termination, and that sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination under the provision so indicated.

 

7.7          “Termination” means termination of Executive’s employment with the
Company and all affiliates.

 

8.           Removal from any Boards and Positions. Unless otherwise agreed to
in writing by the Parties at the time of Termination, upon a Termination,
Executive shall be deemed to resign (i) if a member, from the Board and the
board of directors of any affiliate and any other board to which Executive has
been appointed or nominated by or on behalf of the Company or an affiliate, (ii)
from each position with the Company and any affiliate, including as an officer
of the Company or an affiliate and (iii) as a fiduciary of any employee benefit
plan of the Company and any affiliate.

 

 6 

 

 

9.           Adjustments to Payments.

 

9.1          Notwithstanding anything in this Agreement to the contrary, in the
event that any payment or distribution by the Company to Executive or for
Executive's benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986 (the “Code”), or any interest or penalty is incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, the “Excise Tax”), then the Payments shall be reduced (but not below
zero) if and to the extent that such reduction would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the imposition of the Excise Tax), than if
Executive received all of the Payments. The Company shall reduce or eliminate
the Payments, by first reducing or eliminating the portion of the Payments that
are not payable in cash and then by reducing or eliminating cash payments, in
each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the determination.

 

9.2          All determinations required to be made under this Section 9,
including whether and when an adjustment to any Payments is required and, if
applicable, which Payments are to be so adjusted, shall be made by an
independent accounting firm selected by the Company from among the four largest
accounting firms in the United States or any nationally recognized financial
planning and benefits consulting company (the “Accounting Firm”), which shall
provide detailed supporting calculations to both Parties within 15 business days
of the receipt of notice from Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the relevant change in control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive's applicable federal income tax
return would not result in the imposition of a negligence or similar penalty.
Any determination by the Accounting Firm shall be binding upon the Parties.

 

10.         Clawback. Notwithstanding anything in this Agreement to the
contrary, if any provision of this Agreement or any applicable statute, law,
regulation or regulatory interpretation or other guidance legally requires the
Company or any affiliate to seek or demand repayment or return of any payments
made to Executive for any reason, Executive shall repay to the Company the
aggregate amount of any such payments, with such repayment to occur no later
than 30 days following Executive’s receipt of a written notice from the Company
indicating that payments received by Executive are subject to repayment or
return under this Section 10.

 

11.         Withholding. The Company may withhold from Executive’s compensation,
under this Agreement or otherwise, all applicable amounts required by law.

 

12.         Non-Competition; Non-Solicitation; Anti-Raiding.

 

12.1        Executive hereby covenants that during the period of Executive’s
employment by the Company, and for a period of six months following a
Termination, Executive shall not, without the prior written consent of the
Board, accept a position to perform duties similar to those performed by
Executive while at the Company, directly or indirectly (whether as proprietor,
stockholder, director, partner, employee, agent, independent contractor,
consultant, trustee or in any other capacity), with respect to any property,
drilling program, oil or gas leasehold, project or field, in which the Company
participates, or has any investment or other business interest in, within five
miles of the boundary of any existing Company leasehold in the United States in
which the Company has conducted business at any time within the one-year period
immediately preceding Termination (a “Competing Enterprise”); provided, however,
that Executive shall not be deemed to be participating or engaging in a
Competing Enterprise solely by virtue of Executive’s ownership of not more than
4.9% of any class of stock or other securities which are publicly traded on a
national securities exchange or in a recognized over-the-counter market.

 

 7 

 

 

12.2        Executive may not avoid the purpose and intent of Section 12.1 by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer-generated or assisted communications or other similar methods.

 

13.         Confidential Information.

 

13.1        For the purposes of this Agreement, “Confidential Information” means
all proprietary information, data, knowledge and know-how relating, directly or
indirectly, to the Company and its business, including: (a) business plans and
strategies, prospect information, financial information, investment plans,
marketing plans and strategies and financial plans and strategies;
(b) confidential personnel or human resources data; (c) technical and business
information, whether patentable or not, which is of a confidential, trade secret
or proprietary character; (d) the identity of customers; (e) existing or
prospective oil or gas properties, investors, participation agreements, working,
royalty or other interests; (f) contract terms; (g) bidding information and
strategies; (h) pricing methods or information; (i) computer software; (j)
computer software methods and documentation; (k) hardware; (l) methods of
operation; (m) procedures, forms and techniques used in servicing accounts or
properties; (n) seismic, geophysical, petrophysical or geological data; (o) well
logs and other well data; and (p) any other documents, information or data that
the Company requires to be maintained in confidence for the Company’s business
success or that constitutes material non-public information. The list set forth
above is not intended by the Company to be a comprehensive list of Confidential
Information. All Confidential Information shall be treated as Confidential
Information regardless of whether it pertains to the Company or its customers
and regardless of whether it is stamped as “confidential.”

 

13.2        Executive acknowledges that the success of the Company depends in
large part on the protection of the Confidential Information. Executive further
acknowledges that in the course of Executive’s employment with the Company,
Executive will become familiar with the Company’s Confidential Information.
Executive recognizes and acknowledges that the Confidential Information is a
valuable, special and unique asset of the Company’s business, access to and
knowledge of which are essential to the performance of Executive’s duties
hereunder. Executive acknowledges that use or disclosure of the Confidential
Information outside the performance of Executive’s job duties for the Company
would cause harm and/or damage to the Company.

 

13.3        Both during and after the Term, Executive shall not, except in the
ordinary course of Executive’s employment with the Company, disclose any
Confidential Information to any person, firm, business, company, corporation,
association or any other entity for any reason or purpose whatsoever. Executive
shall not make use of any Confidential Information for Executive’s own purposes
or for the benefit of any person, firm, business, company, corporation or any
other entity (except the Company) under any circumstances during or after the
Term. Executive shall consider and treat as confidential all Confidential
Information in any way relating to the Company’s business and affairs, whether
created by Executive or otherwise coming into Executive’s possession before,
during, or after the Term. Executive shall secure and protect the Confidential
Information in a manner designed to prevent all access and uses thereof contrary
to the terms of this Agreement. Executive shall use Executive’s best efforts to
assist the Company in identifying and preventing any use or disclosure of the
Confidential Information contrary to this Agreement.

 

 8 

 

 

13.4        Executive represents and warrants that, upon Termination (whether
during or after the Term), and without any request by the Company, Executive
shall return to Company any and all property, documents and files (including all
recorded media, such as papers, computer disks or other data storage devices,
copies, photographs, maps, transparencies and microfiche) that contain
Confidential Information or relate in any way to the Company or its business. To
the extent Executive possesses any files, data or information relating in any
way to the Company or its business on any personal computer, Executive shall
delete such files, data or information (and shall retain no copies in any form).
Executive also shall return any Company tools, equipment, calling cards, credit
cards, access cards or keys, any keys to any filing cabinets or vehicles and all
other Company property in any form prior to Termination (whether during or after
the Term).

 

14.         Equitable Remedies. The services to be rendered by Executive and the
Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding anything in this Agreement to the contrary, any breach by
Executive of this Agreement, including a breach of Section 12 or Section 13,
will cause the Company immediate and irreparable injury and damage, for which
monetary relief would be inadequate or difficult to quantify. The Company shall
be entitled to, in addition to all other remedies available to it, injunctive
relief, specific performance or any other equitable relief to prevent a breach
and to secure the enforcement of the provisions of this Agreement. The
provisions of Section 12 and Section 13 are separate from and independent of the
remainder of this Agreement and these provisions are specifically enforceable by
the Company notwithstanding any claim made by Executive against the Company.
Injunctive relief may be granted immediately upon the commencement of any such
action, and the Company need not post a bond to obtain temporary or permanent
injunctive relief.

 

15.         Business Opportunities. Executive shall promptly disclose to the
Company all business ideas, prospects, proposals and other opportunities
pertaining to any aspect of the Company’s business that are originated by any
third parties and brought to the attention of Executive after the Effective Date
and before Termination.

 

16.         Representations and Warranties. Executive hereby represents and
warrants to the Company, and acknowledges, as follows.

 

16.1        The success of the Company’s business depends in large part on the
protection of the Confidential Information and trade secrets.

 

16.2        Executive’s access to the Confidential Information, coupled with the
personal relationships and goodwill between the Company and its customers, would
enable Executive to compete unfairly against the Company.

 

16.3        Executive has full power, authority and capacity to enter into this
Agreement and to perform Executive’s obligations hereunder.

 

16.4        This Agreement has been voluntarily executed by Executive and
constitutes a valid and binding agreement of Executive.

 

16.5        Executive has read this Agreement and has had the opportunity to
have this Agreement reviewed by Executive’s legal counsel.

 

16.6        Given the nature of the business in which the Company is engaged,
the restrictions in Section 12 and Section 13, including their geographic scope
and duration, are reasonable and necessary to protect the legitimate business
interests of the Company.

 

16.7        Executive’s continued employment with the Company is sufficient
consideration for this Agreement.

 

16.8        Executive is among the Company’s executive personnel, management
personnel or officers and employees who constitute professional staff to
executive and management personnel.

 

 9 

 

 

16.9        This Agreement is intended to protect the Company’s trade secrets
and Confidential Information.

 

16.10      To the best of Executive’s knowledge, Executive’s employment with the
Company will not (a) conflict with or result in a breach of, (b) constitute a
default under, (c) result in the violation of, (d) give any third party the
right to terminate or to accelerate any obligation under, or (e) require any
authorization, consent, approval, execution or other action by or notice to any
court or other governmental body under, the provisions of any other agreement or
instrument to which Executive is a party.

 

16.11      Executive has not previously and shall not in the future disclose to
the Company any proprietary information, trade secrets or other confidential
information belonging to any previous employer.

 

16.12      Executive shall notify business partners and future employers of
Executive’s obligations under this Agreement.

 

17.         Waivers and Amendments. The respective rights and obligations of the
Parties under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended only with the written consent of a
duly authorized representative of the Parties. The waiver by either Party of a
breach of any provision of this Agreement by the other Party shall not operate
or be construed as a waiver of any subsequent breach by such other Party. The
failure of either Party to insist upon strict performance of any of the terms or
conditions of this Agreement shall not constitute a waiver of any of such
Party’s rights hereunder.

 

18.         Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon and assignable to, successors of the Company by
way of merger, consolidation or sale. Executive may not assign or delegate to
any third person Executive’s obligations under this Agreement. The rights and
benefits of Executive under this Agreement are personal to Executive (or, in the
event of Executive’s death or Disability, Executive’s personal representative,
heirs or beneficiaries), and no such right or benefit shall be subject to
voluntary or involuntary alienation, assignment or transfer.

 

19.         Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the Parties with regard to the subjects hereof
and supersedes and cancels in its entirety all other or prior or contemporaneous
agreements, whether oral or written, with respect thereto, including the Prior
Employment Agreement.

 

20.         Notices. Any notices, consents or other communications required to
be sent or given hereunder by either of the Parties shall in every case be in
writing and shall be deemed properly served if (i) delivered personally, (ii)
sent by registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (iii) delivered by a nationally recognized
overnight courier service to the Parties at the following addresses: if to the
Company, to its principal headquarters; and if to Executive, to Executive’s
current address listed in the Company’s records.

 

21.         Governing Law; Consent to Jurisdiction; Consent to Venue; Service of
Process. This Agreement shall be construed and interpreted in accordance with
the internal laws of the State of New York without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of New York. For purposes of resolving any dispute that
arises directly or indirectly from the relationship of the Parties evidenced by
this Agreement, the Parties hereby submit to and consent to the exclusive
jurisdiction of the State of New York and agree that any related litigation
shall be conducted solely in the courts of New York County, New York or the
federal courts for the United States for the Southern District of New York,
where this Agreement is made and/or to be performed, and no other courts. Each
Party may be served with process in any manner permitted under State of New York
law, or by United States registered or certified mail, return receipt requested.

 

 10 

 

 

22.         Waiver of Jury Trial. EACH OF THE PARTIES HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION OR
OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

23.         Code Section 409A. It is intended that this Agreement comply with
Code Section 409A (“Section 409A”), to the extent applicable. This Agreement
shall be administered in a manner consistent with this intent, and any provision
that would cause this Agreement to fail to satisfy Section 409A shall have no
force or effect until amended to comply with Section 409A. Notwithstanding
anything in this Agreement to the contrary, in the event any payment or benefit
hereunder is determined to constitute nonqualified deferred compensation subject
to Section 409A, then to the extent necessary to comply with Section 409A, such
payment or benefit shall not be made, provided or commenced until six months
after Executive’s separation from service. Lump sum payments shall be made,
without interest, as soon as administratively practicable following the
six-month delay. Any installments otherwise due during the six-month delay shall
be paid in a lump sum, without interest, as soon as administratively practicable
following the six-month delay, and the remaining installments shall be paid in
accordance with the original schedule. For purposes of Section 409A, the right
to a series of installment payments shall be treated as a right to a series of
separate payments. Each separate payment in the series of separate payments
shall be analyzed separately for purposes of determining whether such payment is
subject to, or exempt from compliance with, the requirements of Section 409A.
Notwithstanding anything in this Agreement to the contrary, to the extent
required in order to avoid accelerated taxation and/or additional taxes under
Section 409A, amounts reimbursable to Executive under this Agreement shall be
paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year. The
Company makes no representations or warranties that the payments provided under
this Agreement comply with, or are exempt from, Section 409A, and in no event
shall the Company be liable for any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

 

24.         Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby. In the event any provision is held invalid, illegal or
unenforceable, such provision shall be limited or revised by a court of
competent jurisdiction so as to give effect to the provision to the fullest
extent permitted by applicable law. If any of the covenants in Section 12 are
held to be unreasonable, arbitrary or against public policy, such covenants
shall be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, shall be effective, binding
and enforceable against Executive to the greatest extent possible.

 

25.         Construction. In this Agreement, unless otherwise stated, the
following uses apply: (i) references to a statute or law refer to the statute or
law and any amendments and any successor statutes or laws, and to all valid and
binding governmental regulations, court decisions and other regulatory and
judicial authority issued or rendered thereunder, as amended, or their
successors, as in effect at the relevant time; (ii) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including,” and the words “to,” “until” and
“ending on” (and the like) mean “to and including”; (iii) indications of time of
day shall be based upon the time applicable to the location of the principal
headquarters of the Company; (iv) the words “include,” “includes” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation” and “including, without limitation” (and the like),
respectively; (v) all references to articles and sections are to articles and
sections in this Agreement; (vi) all words used shall be construed to be of such
gender or number as the circumstances and context require; (vii) the captions
and headings of articles and sections have been inserted solely for convenience
of reference and shall not be considered a part of this Agreement, nor shall any
of them affect the meaning or interpretation of this Agreement or any of its
provisions; (viii) any reference to an agreement, plan, policy, form, document
or set of documents, and the rights and obligations of the parties under any
such agreement, plan, policy, form, document or set of documents, shall mean
such agreement, plan, policy, form, document or set of documents as amended from
time to time, and any and all modifications, extensions, renewals, substitutions
or replacements thereof; and (ix) all accounting terms not specifically defined
shall be construed in accordance with generally accepted accounting principles.

 

 11 

 

 

26.         Survival. The provisions of Section 12 and Section 13 shall survive
the termination of this Agreement.

 

27.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above specified.

 



COMPANY   EXECUTIVE           Sign Name:  /s/ Abraham Mirman   Sign Name:  /s/
Michael J. Pawelek           Print Name:  Abraham Mirman   Print Name:  Michael
J. Pawelek           Title:  Chief Executive Officer      



 

 

 12 

 